DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 2-5 and 9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Figs. 6A-6B and/or Fig. 13, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/19/21. 
Examiner notes that applicant included claims 2, 4 as being generic to Fig. 7 however Examiner disagrees. Fig. 7 does not include angle polished per the description see [0049] including “Further, the fibers 720 can be flat cleaved or flat-polished to a common planar exit surface with the other fibers, resulting in an end face angle of only a few degrees, creating a more compact, less elliptical output beam shape than the angle-polished designs in FIGS. 6A and 6B.”

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “probe” must be shown or the feature(s) canceled from the claim(s).  The only figure provided of the “probe” is at the connection with the laser source, there are no figures representing its interaction with the cannula or fibers at the emitting end as claimed. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 6-8, 10-14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “laser probe”, however its unclear what the metes and bounds of this are. Based on Spec the “probe” seems like it’s a system that encompasses everything after the laser source. Reviewing the spec the only Fig. showing the “probe” (100 fig. 1) is the overall adapter to the laser source. The term “probe” is then used to as a generic term to refer to the device as a whole. How the 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Mordaunt (David Mordaunt et al., US 20070265602) hereinafter Mord.
Regarding claim 1, an interpretation of Mord discloses multi-fiber, multi-spot laser probe, comprising: 
a plurality of fibers (12a-d Figs. 1, 4, [0026]-[0027]) extending from a proximal end of the laser probe (62 and/or 14 Fig. 4) to at least near a distal end of the laser probe ([0027]), wherein the proximal end of the laser probe is configured to be coupled (Fig. 4, [0025]-[0027]) to a laser source (20 Fig. 4, [0025]); and 
.

Claim Rejections - 35 USC § 102
Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Spaide (Richard Spaide, US 20130123760) hereinafter Spa.
Regarding claim 1, an interpretation of Spa discloses multi-fiber, multi-spot laser probe, comprising: 
a plurality of fibers ([0012], [0030] including “is intended to encompass any type of  . . . as well as fiber optic cables comprised of a plurality of fibers”, [0039]) extending from a proximal end of the laser probe (Fig. 4-5A, [0030], [0039]) to at least near a distal end of the laser probe ([0012], [0030], [0039]), wherein the proximal end of the laser probe is configured to be coupled to a laser source ([0012], [0030], [0039]); and 
a cannula (401/501 Fig. 4-5A, [0039]-[0040] see also [0012], [0030]) having a distal end and surrounding the plurality of fibers along at least a portion of the laser probe at or near the distal end of the laser probe (401/501 Fig. 4-5A, [0039]-[0040] see also [0012], [0030]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6, 8, 10, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spa in view of Cleary (David Cleary et al., US 5746738) hereinafter Clear.
Regarding claim 6, an interpretation of Spa discloses the above.
An interpretation of Spa may not explicitly disclose a spacer arranged within the cannula along a portion of the laser probe at or near the distal end of the laser probe, the spacer being configured to guide at least one of the plurality of the fibers so that a distal portion of each of at least one of the plurality of fibers is oriented at an angle, relative to a longitudinal axis of the cannula.
However, in the same field of endeavor (medical devices), Clear teaches discloses a spacer arranged within the cannula along a portion of the laser probe at or near the distal end of the laser probe (1/50 Figs. 1, 5-6, Col 3:64-Col 4:13, Col 4:47-67; Elements of the catheter provide the “spacer” 
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Spa to include directing the light of the fibers using the spacing between fibers as recited in Spa for directing illumination to a desired point (Col 3:64-Col 4:13). Furthermore, combining the probe of Spa with the known elements of laser catheter using spacing between fibers for directing illumination to a desired point as recited in Clear yields the predictable result of light being emitted in the desired way, is merely combining prior art elements according to known methods to yield predictable results.

Regarding claim 8, an interpretation of Spa discloses the above. 
An interpretation of Spa may not explicitly disclose wherein the spacer is configured to force a distal portion of each of the plurality fibers in an angular direction away from the longitudinal axis of the cannula.
However, in the same field of endeavor (medical devices), Clear teaches wherein the spacer is configured to force a distal portion of each of the plurality fibers in an angular direction away from the longitudinal axis of the cannula (1/50 Figs. 1, 5-6, Col 3:64-Col 4:13, Col 4:47-67; Elements of the catheter provide the “spacer” between the fiber elements and forcing some of the fibers in an angular direction away from the  longtitudinal axis. Examiner notes that Pol also teaches this see fig. 2 and 5) for the purpose of directing light to a desired point.  


 Regarding claim 10, an interpretation of Spa discloses the above.
An interpretation of Spa may not explicitly disclose wherein the spacer is configured to bend a distal portion of each of one or more of the plurality of fibers angularly, in corresponding offset planes relative to orthogonal central planes intersecting the longitudinal axis of the cannula, so that beams emitted from the distal ends of the fibers diverge.
However, in the same field of endeavor (medical devices), Clear teaches wherein the spacer is configured to bend a distal portion of each of one or more of the plurality of fibers angularly (52/55 Figs. 5, Col 3:64-Col 4:13 including “by virtue of the lumens through which the optical fibers are directed (catheters can be molded such that fiber lumens can be curved within the catheter),”, Col 4:47-67; Elements of the catheter provide the “spacer” between the fiber elements), in corresponding offset planes relative to orthogonal central planes intersecting the longitudinal axis of the cannula, so that beams emitted from the distal ends of the fibers diverge (52/55 Figs. 5, Col 3:64-Col 4:13 including “by virtue of the lumens through which the optical fibers are directed (catheters can be molded such that fiber lumens can be curved within the catheter),”, Col 4:47-67; Elements of the catheter provide the “spacer” between the fiber elements, making the beams 52/55 ).


 Regarding claim 14, an interpretation of Spa discloses the above. 
An interpretation of Spa may not explicitly disclose wherein the spacer comprises a longitudinal channel disposed generally along a central longitudinal axis of the spacer and extending to at or near the distal end of the laser probe, and wherein the multi-fiber, multi-spot, laser probe further comprises an additional fiber arranged in the longitudinal channel and extending to at or near the distal end of the laser probe; wherein the additional fiber has a different diameter than each of the plurality of fibers.
However, in the same field of endeavor (medical devices), Clear teaches An interpretation of Spa may not explicitly disclose wherein the spacer comprises a longitudinal channel disposed generally along a central longitudinal axis of the spacer and extending to at or near the distal end of the laser probe (3, 25 Figs. 1-2, Col 3:64-Col 4:13), and wherein the multi-fiber, multi-spot, laser probe further comprises an additional fiber arranged in the longitudinal channel and extending to at or near the distal end of the laser probe (3, 25 Figs. 1-2, Col 3:64-Col 4:13); wherein the additional fiber has a different diameter than each of the plurality of fibers (3, 25 Figs. 1-2, Col 3:64-Col 4:13).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Spa to include directing the light of the fibers using the spacing between fibers as recited in Spa for directing illumination to a desired point (Col 3:64-Col 4:13). .

Claim Rejections - 35 USC § 103
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spa in view of Clear in further view of Polanyi (Michael Polanyi et al., US 3498286) hereinafter Pol.
Regarding claim 7 wherein the spacer is a helical spacer, the helical spacer being configured so that the plurality of fibers are arranged in a helical configuration, near the distal end of the laser probe.
However, in the same field of endeavor (medical devices), Pol teaches wherein the spacer is a helical spacer (32’ Fig. 5, Col 2:30-32, Col 3:70-75 see also Figs. 1-4), the helical spacer being configured so that the plurality of fibers are arranged in a helical configuration, near the distal end of the laser probe (32’ Fig. 5, Col 2:30-32, Col 3:70-75 including “whereupon fibers 14 would be placed in grooves 24’,”).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Spa in view of Clear to include the helical spacer as disclosed by Pol because spirally or helically spacing the fibers facilitates bending of the catheter (Col 2:30-32). Combining the elements of the probe as recited by Spa and those of Clear with the laser catheter with the known elements of a helical spacer yields the predictable result of a catheter with fibers which are helically/spirally spaced, which is merely combining prior art elements according to known methods to yield predictable results.

Claim Rejections - 35 USC § 103
Claim 11, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spa in view of Clear in further view of Daikuzono (Norio Daikuzono, US 4592353) hereinafter Dai.
 Regarding claim 11, an interpretation of Spa discloses the above. An interpretation of Spa may not explicitly disclose wherein each of the plurality of fibers has a tapered cross-section, near the distal end of the fibers.
However, in the same field of endeavor (medical devices), Dai teaches wherein each of the plurality of fibers has a tapered cross-section, near the distal end of the fibers (Col 3:19-23 including “Among the conventional laser probes, there is known a probe having a tapered rod member of laser transmitting material disposed at the forward end of the optical fiber so as to converge the laser beam”).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Spa to include the tapering of the fibers as recited by Dai in order to converge the light being emitted to the desired target position (Col 3:19-23). Additionally, Spa recites the probe with a fiber optics, Clear recites the laser catheter with the plurality fibers being directed in multiple ways combining the known element of tapering fiber to converge the light when applied to the Spa in view of Clear would yield the predictable result of a tapered fibers for converging their light emission as desired, which is merely combining prior art elements according to known methods to yield predictable results.

Regarding claim 13, an interpretation of Spa discloses the above. 
An interpretation of Spa may not explicitly disclose wherein each fiber is tapered so as to have a smaller cross-section near the distal end, relative to its cross- section further towards the proximal end of the laser probe.

It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Spa to include the tapering of the fibers as recited by Dai in order to converge the light being emitted to the desired target position (Col 3:19-23). Additionally, Spa recites the probe with a fiber optics, Clear recites the laser catheter with the plurality fibers being directed in multiple ways combining the known element of tapering fiber to converge the light when applied to the Spa in view of Clear would yield the predictable result of a tapered fibers for converging their light emission as desired, which is merely combining prior art elements according to known methods to yield predictable results.

Claim Rejections - 35 USC § 103
Claim 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spa in view of Clear in further view of Shurgalin (Max Shurgalin et al., US 20130064515) hereinafter Shur.
Regarding claim 11, an interpretation of Spa discloses the above. An interpretation of Spa may not explicitly disclose wherein each of the plurality of fibers has a tapered cross-section, near the distal end of the fibers.
However, in the same field of endeavor (medical devices), Shur teaches wherein each of the plurality of fibers has a tapered cross-section, near the distal end of the fibers ([0071] including “the core size changing (e.g., increasing or decreasing) the closer it gets to the output end of the conduit. The 
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Spa to include the tapering of the fibers as recited by Shur in order to converge the light being emitted to increase or decrease the spot size ([0071]). Additionally, Spa recites the probe with a fiber optics, Clear recites the laser catheter with the plurality fibers being directed in multiple ways combining the known element of tapering fiber to converge the light when applied to the Spa in view of Clear would yield the predictable result of a tapered fibers for converging their light emission as desired, which is merely combining prior art elements according to known methods to yield predictable results.

Regarding claim 12 an interpretation of Spa discloses the above. 
An interpretation of Spa may not explicitly disclose wherein each fiber is tapered so as to have a larger cross-section near the distal end, relative to its cross-section further towards the proximal end of the laser probe.
However, in the same field of endeavor (medical devices), Shur teaches wherein each fiber is tapered so as to have a larger cross-section near the distal end, relative to its cross-section further towards the proximal end of the laser probe. ([0071] including “the core size changing (e.g., increasing or decreasing) the closer it gets to the output end of the conduit. The core of the tip can be tapered to provide a reduced beam spot size and/or to increase beam divergence at the output end.”).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Spa to include the tapering of the fibers as recited by Shur in order to converge/diverge the light being emitted to increase or decrease the spot size ([0071]). Additionally, Spa recites the probe with a fiber optics, Clear recites the laser catheter with the plurality 

Regarding claim 13, an interpretation of Spa discloses the above. 
An interpretation of Spa may not explicitly disclose wherein each fiber is tapered so as to have a smaller cross-section near the distal end, relative to its cross- section further towards the proximal end of the laser probe.
However, in the same field of endeavor (medical devices), Dai teaches wherein each fiber is tapered so as to have a smaller cross-section near the distal end, relative to its cross- section further towards the proximal end of the laser probe ([0071] including “the core size changing (e.g., increasing or decreasing) the closer it gets to the output end of the conduit. The core of the tip can be tapered to provide a reduced beam spot size and/or to increase beam divergence at the output end.”).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Spa to include the tapering of the fibers as recited by Shur in order to converge/diverge the light being emitted to increase or decrease the spot size ([0071]). Additionally, Spa recites the probe with a fiber optics, Clear recites the laser catheter with the plurality fibers being directed in multiple ways combining the known element of tapering fiber to diverge the light as recited by Shur when applied to the Spa in view of Clear would yield the predictable result of a tapered fibers for converging their light emission as desired, which is merely combining prior art elements according to known methods to yield predictable results.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. US 10016248 in view of Mord. Claim 1 recites the handle (ie probe) and the cannula which enters the eye and has a plurality of fibers through it, ‘248 claim 8 recites a laser source. While it is believed that the reference discloses all of the elements in the alternative Mord recites the elements. Both Mord and ‘248 are applying lasers to the body and more specifically the eye, combining the elements of ‘248 with those of Mord would merely be taking the known teachings in the art of Mord with the elements recited in ‘248 and would yield the predictable result of optical fibers running through the probe and cannula to deliver light.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20020045811 see 11 Figs. 1, 4A, 13-14, [0063], discloses claim 6; US 20140121653 see Fig. 1, discloses claim 1; US 20100318074 see Figs. 2-3, discloses claim 1; US 6096028 see Fig. 6, discloses claim 1; US 4754328 see Fig. 1, 3-6.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R MOSS whose telephone number is (571)272-3506. The examiner can normally be reached Monday - Friday (9:30 am - 5:30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M./Examiner, Art Unit 3792                                                                                                                                                                                                        
/ALLEN PORTER/Primary Examiner, Art Unit 3792